Dismissed and Memorandum Opinion filed May 10, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00196-CV

                        DON GOVERNALE, Appellant
                                         V.
  HARDIE'S FRUIT AND VEGETABLE CO., LP AND HARDIE'S FRUIT
         AND VEGETABLE CO.- HOUSTON, LP, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-07945

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 1, 2016. The notice of
appeal was filed March 7, 2016. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On April 7, 2016, this court ordered appellant to pay the appellate filing fee
on or before April 22, 2016, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




                                         2